Webb, Judge.
Frank Hill, d/b/a Dixie Electric Company, brought suit seeking a money, judgment for his performance of a contract for electrical wiring, and also a special judgment foreclosing his claim of lien with respect to the job. Defendants appeal from an adverse judgment.
1. The trial court sustained an objection to a question on cross examination as to the cause of plaintiffs *318departure from a previous job. Since that was a separate and distinct transaction having no relevance to the instant case, the ruling was correct. Code Ann. § 38-202. In any event counsel failed to make a showing as to what he expected the witness to answer which is a prerequisite to a successful claim of error. Andrews v. Commercial Credit Corp., 129 Ga. App. 294, 297 (4) (199 SE2d 383) (1973).
Submitted February 15, 1977
Decided February 17, 1977.
Barnes & Johnson, Bon W. Johnson, for appellants.
Kinney, Kemp, Pickell, Avrett & Sponcler, Henry C. Tharpe, Bonald G. hoggins, for appellee.
2. Defendants made a "best evidence” objection to the following question and answer: "Did you wire it according to the plans? A. Yes, I did.” No reversible error appears since the "best evidence” rule is actually an "original writing” rule which applies only where the contents of a writing are in issue (Sumners v. State, 137 Ga. App. 493, 494 (224 SE2d 126) (1976); Springer v. State, 238 Ga. 81 (230 SE2d 883) (1976)) and since in any event the testimony pertained not to the contents of the plans but to their performance.
3. The general grounds have not been argued and are deemed abandoned. Rule 18 (c) (2), this court.

Judgment affirmed.


Been, P. J., and Marshall, J., concur.